Name: Commission Regulation (EEC) No 3354/89 of 7 November 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 11 . 89 Official Journal of the European Communities No L 324/5 COMMISSION REGULATION (EEC) No 3354/89 of 7 November 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 10 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1989. For the Commission Christiane SCRIVENER Member of the Commission ( ») OJ No L 154, 13 . 6. 1981 , p. 26. 2 OJ No L 355, 17. 12 . 1987, p. 19. No L 324/6 Official Journal of the European Communities 9 . 11 . 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 29,24 1 267 235,33 60,55 205,58 5 236 22,65 43 949 68,29 19,77 1.20 0702 00 10 Tomatoes 45,14 1 943 359,56 92,56 314,16 8 293 34,88 67 973 104,50 31,99 0702 00 90 I I I \ 1.30 0703 10 19 Onions (other than sets) 10,23 440 81,51 20,98 71,22 1880 7,90 15 410 23,69 7,25 1.40 0703 20 00 Garlic 220,53 9 492 1 756,41 452,16 1 534,66 40 511 170,42 332 043 510,48 156,29 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 ex 0704 10 90 I \ I I 1.70 0704 20 00 Brussels sprouts 44,76 1931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 1.90 0704 90 10 ex 0704 90 90 White cabbages and red cabbages Sprouting broccoli or cala ­ 38,06 179,13 1 659 7 763 308,56 1 443,52 79,12 370,98 269,72 1 259,69 6 651 31 905 29,67 139,00 58 324 269 241 89,33 417,77 24,62 121,07 I brese (Brassica oleracea var. I I italica) I \ l 1.100 ex 0704 90 90 Chinese cabbage 77,70 3 344 618,87 159,32 540,74 14 274 60,04 116 996 179,87 55,06 1:110 070511 10 Cabbage lettuce (head lettuce) 56,99 2 453 453,89 116,84 396,58 10 468 44,04 85 806 131,91 40,38 070511 90 I I \ \ l \ I 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 20,01 867 161,28 41,45 140,74 3 564 15,53 30 082 46,67 13,52 1.140 ex 0706 90 90 Radishes 106,60 4 645 864,46 221,94 751,52 18 854 82,98 161 745 250,18 69,62 1.150 0707 00 11 Cucumbers 55,58 2 392 442,65 113,95 386,76 10 209 42,95 83 681 128,65 39,38 0707 00 19 I I l \ \ I \ l I 1.160 0708 10 10 Peas (Pisum sativum) 261,73 11 265 2 084,53 536,63 1 821,36 48 079 202,26 394 074 605,84 185,48 0708 10 90 I I l I I \ I I 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 97,01 4175 772,66 198,90 675,11 17 821 74,97 146 068 224,56 68,75 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 2038 1.190 0709 10 00 Globe artichokes 27,71 1 201 223,34 57,40 194,90 4 936 21,50 41 657 64,63 18,73 1.200 Asparagus : Illl \ \ 1.200.1 ex 0709 20 00  green 426,94 18 376 3 400,28 875,35 2 970,99 78 426 329,93 642 811 988,25 302,57 1.200.2 ex 0709 20 00  other 254,58 10 957 2 027,53 521,95 1 771,55 46 764 196,73 383 297 589,28 180,41 1.210 0709 30 00 Aubergines (egg-plants) 59,80 2 574 476,31 122,61 416,17 10 985 46,21 90 045 138,43 42,38 1.220 ex 0709 40 00 Celery stalks and leaves 77,08 3 352 622,48 160,10 542,19 13 843 60,04 115 188 180,59 51,48 1.230 0709 51 30 Chantarelles 556,01 23 931 4 428,22 1 139,98 3 869,16 102 135 429,67 837 139 1 287,01 394,04 1.240 0709 60 10 Sweet peppers 89,77 3 863 714,96 184,05 624,70 16 490 69,37 135 162 207,79 63,62 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 55,75 2 399 444,02 114,30 387,96 10 241 43,08 83 941 129,05 39,51 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 111,07 4 823 896,21 230,69 777,19 19 859 86,43 165 339 259,98 75,18 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,30 3 585 663,49 170,80 579,72 15 303 6437 125 431 192,83 59,04 fresh II IIIIIIli Il 2.20 ex 0803 00 10 Bananas (other than plan ­ 45,85 1 973 365,23 94,02 319,12 8 424 35,43 69 046 106,15 32,50 tains), fresh IlIIIIIIIlIIIIlÃ ¬ 2.30 ex 0804 30 00 Pineapples, fresh 44,91 1 933 357,72 92,09 312,55 8 250 34,70 67 625 103,96 31,83 2.40 ex 0804 40 10 Avocados, fresh 137,27 5 908 1 093,30 281,45 955,27 25 216 106,08 206 684 317,75 97,28 I ex 0804 40 90llll li liIIIl\1 2.50 ex 0804 50 00 Guavas and mangoes, fresh 196,58 8 461 1 565,64 403,05 1 367,98 36111 151,91 295 979 455,03 13931 2.60 Il Sweet oranges, fresh : ll IIII ||\ I I 2.60.1 0805 10 11  Sanguines and semi ­ 30,08 1 308 242^6 62,49 211,62 5 403 23,43 44 959 70,48 20,09 0805 10 21 sanguines \l !!\ \ 0805 10 31 \ IIIIl \ l \ \ l II 0805 10 41 \ llll \ l \ l 9. 11 . 89 Official Journal of the European Communities No L 324/7 Code CN code Description Amount of unit values per 100 kg net l ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 080510 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 38,12 1 640 303,59 78,15 265,26 7 002 29,45 57 393 88,23 27,01 2.603 0805 10 19 0805 10 29 080510 39 080510 49  Others 16,95 729 135,04 34,76 117,99 3 114 13,10 25 528 39,24 12,01 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 2a 10  Clementines 72,49 3 120 57733 148,62 504,44 13 315 56,01 109 142 167,79 51,37 2.70.2 ex 0805 20 30  Monreales and Satsumas 44,84 1 930 357,13 91,93 312,04 8 237 34,65 67 514 103,79 31,77 2.70.3 ex 0805 20 50   Mandarins and Wilkings 26,95 1 168 216,78 55,60 188,60 4 894 20,86 40 697 62,79 18,36 2.70.4 ex 0805 2070 ex 0805 2090  Tangerines and others 28,92 1 244 230,34 59,29 201,25 5 312 22,35 43 544 66,94 20,49 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 44,25 1904 352,45 90,73 307,95 8 129 34,19 66 630 102,43 31,36 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 156,16 6 721 1 243,74 320,18 1 086,72 28 686 120,68 235 125 361,48 110,67 2.90 Grapefruit, fresh : \ \ \ \ \ \ \ \ 2.90.1 ex 0805 40 00  white 50,17 2159 399,60 102,87 349,15 9 216 38,77 75 542 116,13 35,55 2.90.2 ex 0805 40 00  pink 67,68 2 913 539,06 138,77 471,00 12 433 52,30 101 907 156,67 47,96 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 81,17 3 494 646,50 166,43 564,88 14 911 62,73 122 220 187,90 57,52 2.110 0807 10 10 Water-melons 35,04 1 508 279,14 71,86 243,90 6 438 27,08 52 770 81,12 24,83 2.120 Melons (other than water ­ melons) I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 75,44 3 247 600,82 154,67 524,97 13 857 58,29 113 584 174,62 53,46 2.120.2 ex 0807 10 90  Other 137,89 5 935 1 098,18 282,71 959,54 25 329 106,55 207 607 319,17 97,72 2.130 0808 10 91 0808 10 93 Apples 58,70 2 526 467,53 120,35 408,50 10 783 45,36 88 385 135,88 41,60 0808 10 99 l llll l lili I 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 32,36 1 393 257,77 66,35 225,22 5945 25,01 48 731 74,91 22,93 2.150 0809 10 00 Apricots 43,38 1 883 350,00 90,12 303,81 350 33,76 64 688 101,58 29,28 2.160 0809 20 10 0809 20 90 Cherries 135,01 5 861 1 088,44 280,10 946,54 24 154 104,92 201 540 315,80 91,25 2.170 ex 0809 30 00 Peaches 188,70 8122 1 502,85 386,88 1 313,12 34 662 145,82 284 109 436,79 133,72 2.180 ex 0809 30 00 Nectarines 57,46 2497 463,46 119,19 403,10 10 350 44,72 85 878 134,39 38,81 2.190 0809 40 11 0809 40 19 Plums 195,80 8 427 1 559,43 401,45 1 362,55 35 967 151,31 294 804 453,23 138,76 2.200 0810 10 10 0810 10 90 Strawberries 343,61 14 830 2 749,97 705,58 2 396,89 63 147 265,00 519 224 796,74 239,17 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus 179,42 7 780 1 443,17 370,20 1 255,56 32 582 138,91 270 928 418,03 122,25 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 201,14 8 657 1 601,98 412,40 1 399,73 36 949 155,44 302 849 465,60 142,55 2.230 ex 0810 90 90 Pomegranates 53,76 2 314 428,20 110,23 374,14 9 876 41,54 80 950 124,45 38,10 2.240 ex 0810 90 90 Khakis 311,41 13 539 2 517,54 646,42 2 193,76 55 447 241,79 469 011 728,32 207,24 2.250 ex 0810 90 90 Lychees 439,12 19 081 3 541,33 910,75 3 080,17 79 090 341,73 656 203 1 026,96 296,59